Burdale Financial Limited VIEWSONIC EUROPE LIMITED Riverside House 7th Floor 2a Southwark Bridge Road London SE1 9HA Fax No.: 0207 921 2201 Attention: European Legal Counsel 23 August 2007 Dear Sirs, Re Viewsonic facilities with Burdale We refer to the facility agreement dated 24 June 2004 between Viewsonic Europe Limited (the Company) and certain affiliates of the Company in relation to $20.000.000 credit facilities provided by Burdale Financial Limited (Burdale) (theFacility Agreement). Atermused in this letter and not otherwise defined has the meaning set out in the Facility Agreement. 1. Final Repayment Date 1.l The Final Repayment Date is due to occur on 24 August 2007. 1.2 The Company has asked Burdale to extend the Final Repayment Date to 24 December 2007 (the Extended Final Repayment Date). 1.3 Burdale is prepared to change the Final Repayment Date to the Extended Final Repayment Date on the following conditions: (a) the Company pays the fee specified in paragraph 2.1; (b) the Company represents and warrants that no Default or Event of Default exists as atthe date of this letter; and (c) each Guarantor confirms that its guarantee under the Facility Agreement is not affected by. and continues in full force and effect notwithstanding, the extension of the facilities to the Extended Final Repayment Date. 2. Agreement to conditions 2.1 A fee of £75,000 is payable on the date of this letter. 2.2 If the Company countersigns this letter in the space indicated to accept the terms of this letter then the Company will be deemed to make the representation and warranty set out in paragraph 1.3(b). 2.3 Each Guarantor confirms by signing this letter in the space indicated that its guarantee under the Facility Agreement is not affected by, and continues in full force and effect notwithstanding, the extension of the facilities to the Extended Final Repayment Date. 3. General 3.1 This letter is a Finance Document. 3.2 This letter shall be governed by, and construed in accordance with, English Law. Yours faithfully /s/Brian Gitlin /s/ Robin Aldridge Burdale Financial Limited THE COMPANY Signed for and on behalf of ) VIEWSONIC EUROPE LIMITED ) /s/ Matthew Bagley Address: Riverside House, ) 7th Floor, ) 2a Southwark Bridge Road, ) London ) SE1 9HA ) Fax No.: 0207 921 2201 ) Attention: European Legal Counsel ) /s/ Mel Taylor THE ORIGINAL GUARANTORS Signed for and on behalf of ) VIEWSONIC SARL ) /s/ Matthew Bagley Address: Riverside House ) 7th Floor, ) 2a Southwark Bridge Road ) London, ) SE1 9HA ) Fax No.: 0207 921 2201 ) Attention: European Counsel ) /s/ Mel Taylor Signed for and on behalf of ) VIEWSONIC TECHNOLOGY GMBH ) /s/ Matthew Bagley Address: Riverside House, ) 7th Floor, ) 2a Southwark Bridge Road, ) London ) SE1 9HA ) Fax No.: 0207 921 2201 ) Attention: European Legal Counsel ) /s/ Mel Taylor THE LENDER Signed for and on behalf of ) BURDALE FINANCIAL LIMITED ) /s/ Brian Gitlin /s/Robert Aldridge Address: 53 Queen Anne Street, London W1G 9HP ) Fax No.: ) Attention: Company Secretary
